This is an appeal from the district court of Carter county, wherein on the 24th day of October, 1921, plaintiff in error was convicted of the crime of manslaughter in the first degree and sentenced to a term of 20 years' imprisonment in the state penitentiary. From such judgment he has taken an appeal to this court, by filing herein on the *Page 398 
22d day of April, 1922, his petition in error and case-made.
The Attorney General has filed a motion to dismiss the appeal, for the reason that on the 2d day of May, 1923, the Governor of this state granted this plaintiff in error a full and complete pardon for such crime. A copy of such pardon is attached to the motion to dismiss the appeal, and counsel for plaintiff in error have also informed the court that plaintiff in error has been pardoned for this offense. Where a full and complete pardon is granted, and this fact is brought to the attention of this court pending an appeal, the appeal will be dismissed. Lightfoot West v. State, 23 Okla. Cr. 210, 214 P. 196.
Appeal dismissed.
DOYLE and BESSEY, JJ., concur.